Title: To James Madison from James Monroe, 19 February 1825
From: Monroe, James
To: Madison, James


        
          Dear sir
          Washington Feby 19. 1824 [1825]
        
        Mr. Gardner who will have the pleasure to present you this, has through his friend here, for whom I have great respect requested an introduction from me to you which I give him with great pleasure. He is from Long Island in the State of New York, & of the best connections there, & a very respectable young man, of his age. Your attention to him will much oblige me—with sincere regard dear Sir yours
        
          James Monroe
        
      